DETAILED ACTION
Claims 1-21 are pending. Claims 1, 6, and 17 are amended.
Claims 1-5 are allowable. Claims 6-21 are rejected.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2020 has been entered.

Allowable Subject Matter
Claims 1-5 are allowable.
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant’s invention.

Miranda1, Gupta2, McCarthy3, and Dirac4.

The resulting limitations of claim 1 appear to be directed to collecting records of a streaming data source, generating random cut trees from said records through one or more iterations of selecting an attribute with a larger range of values from other attributes and splitting the records at a value corresponding to the selected attribute, obtaining a new record and calculating its potential insertion location and a respective score within the generated trees, performing a selective insertion, and selectively reporting the score.
The preceding is but a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations.

The prior art does teach a portion of the required elements, such as the limitations regarding a size of range of values of a particular attribute being larger than another value range size being addressed by McCarthy ¶ 0032 teaching weighting traces based on a value range and the limitations regarding an outlier score being tied more closely to the generated trees themselves being addressed by Gupta ¶ 0045 teaching an outlier determination based on a calculated NULL value.

However, the Examiner concludes that the cited references cannot be reasonably combined with other references in order to render the claims obvious as currently amended in light of considerations such as at least the follow-through shown involving the inserted nodes and potentially insertable nodes of the particular random cut trees.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. 

It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Miranda, U.S. Patent Application Publication No. 2010/0175124 (hereinafter Miranda) in view of Gupta et al., U.S. Patent Application Publication No. 2011/0113009 (hereinafter Gupta) in further view of McCarthy et al., U.S. Patent Application Publication No. 2002/0154118 (hereinafter McCarthy) in further view of Dirac et al., U.S. Patent Application Publication No. 2015/0379430 (commonly assigned; filed December 12, 2014; hereinafter Dirac).


claim 6, Miranda teaches:
A method, comprising: performing, by one or more computing devices: (Miranda FIG. 2, ¶ 0023-0025 teaches a network infrastructure component including a communication module, a processing architecture, and memory; ¶ 0020: computing devices 102 are physically connected to the network infrastructure component 104)
determining that outlier detection is to be performed… wherein individual ones of the data records comprise values of a plurality of attributes (Miranda FIG. 6, ¶ 0044-0048, ele. 604, 612, 614: the rule lookup process 600 begins by receiving a packet or another encapsulated and/or formatted data unit and determining the values for one or more fields of the packet (tasks 602, 604); the rule lookup process 600 may fail to identify an appropriate child node if the value of the identified field(s) for the received packet is not within the child field bounds of any of the child nodes (task 612). The rule lookup process 600 may continue by determining that there is no rule in the ruleset that matches the received packet (task 614))
generating one or more random cut trees corresponding to respective samples of the baseline set of data records… wherein generation of a particular random cut tree corresponding to a particular sample of the data records comprises one or more iterations of: (Miranda FIG. 3, ¶ 0031-0033: the search tree generation process 300 begins by defining a set of rules (the ruleset) to be used for implementing the firewall and/or access control list (task 302). Depending on the embodiment, the set of rules may be stored and/or predefined (e.g., in memory 208), or the set of rules may be manually and/or dynamically defined; FIG. 4 depicts an exemplary ruleset 400 suitable for use with the search tree generation process 300 of FIG. 3; see also ¶ 0041 teaching iterations through: the loop defined by tasks 308, 310, 312, 314, 316, and 318 repeats for each child node created by the search tree generation process 300)
selecting a particular attribute from among the plurality of attributes of the data records… (Miranda FIG. 3, ¶ 0034: field bounds should be understood as referring to a value or range of values for each respective field defined by the set of rules (or ruleset). The field bounds are used identify whether a received packet corresponds to a particular node, that is, if the values for the fields of the received packet are within the field bounds for a node, the node is identified as the appropriate node that corresponds to the values for the fields of the received packet [see that Miranda FIG. 4 contains different fields for possible incoming packets but that the search tree 500 of FIG. 5 is going to be split over FIELD 1 instead of the other fields])
splitting at least a portion of the particular sample of the data records into two different groups of data records based on a split value selected for the particular attribute; (Miranda FIG. 3, ¶ 0038-0039; see then FIGs. 4-5: once a division criterion is determined, the search tree generation process 300 divides or splits the first node into a plurality of child nodes by assigning field bounds to each child node based on the node bounds (task 316); once the field(s) to be split along is identified, the range of values for that field of the node bounds is split into as many ranges as the identified number of child nodes to be created)
	in response to obtaining a particular observation record which is not included in the baseline set of the data records, …an outlier score computed for the particular observation record based at least in part on a potential insertion location … identified for the particular data record, and wherein the outlier score is computed without modifying the particular random cut tree (Miranda FIG. 6, ¶ 0044-0049: the rule lookup process 600 begins by receiving a packet or another encapsulated and/or formatted data unit and determining the values for one or more fields of the packet (tasks 602, 604); the rule lookup process 600 continues by identifying the field(s) along which the current node has been split and/or divided (tasks 608, 610); For example, the rule lookup process 600 may compare the value of Field 1 in the received packet to the values for Field 1 from the child field bounds for the child nodes 504, 506; If the value of the identified field(s) for the received packet is within the child field bounds one of the child nodes, the rule lookup process 600 may identify that child node and establish the identified child node as the current node (tasks 612, 616) [Miranda teaches an incoming packet and applying its determined field value [ele. 604] against the nodes of the search tree 500 of FIG. 5])
Miranda does not expressly disclose the bolded limitations below:
determining that outlier detection is to be performed on data records of a stream, 
…respective samples of a baseline set of data records of the stream,
storing an outlier score computed for the particular data record, wherein the outlier score is based at least in part on a potential insertion location within the particular random cut tree identified for the particular observation record, and wherein the outlier score is computed without modifying the particular random cut tree;
Miranda further does not expressly disclose:
…one or more iterations of: selecting a particular attribute … to define a split of the particular sample of the data records, based at least in part on a size of a range of values of the particular attribute over the particular sample of the observation records being larger than a size of a range of values of one or more other attributes of the plurality of attributes over the particular sample of the observation records; and
However, Gupta teaches:
determining that outlier detection is to be performed on data records of a stream, (Gupta FIG. 1, ¶ 0017: a method 100 for outlier data point detection; New data points are added to a streaming window of data points and expiring data points are removed from the streaming window of data points over time (102); ¶ 0024: each time a given new data point is added to the streaming window, or a given existing data point (i.e., an expiring data point) is removed from the streaming window, one or more outlier detection data structures corresponding to the dimensions for which the data points have values are updated (104))
…respective samples of a baseline set of data records of the stream, (Gupta FIG. 1, ¶ 0017 teach streaming windows of data points: New data points are added to a streaming window of data points and expiring data points are removed from the streaming window of data points over time (102); ¶ 0024 also teach data points within streaming windows: each time a given new data point is added to the streaming window, or a given existing data point (i.e., an expiring data point) is removed from the streaming window)
…an outlier score computed for the particular data record, wherein the outlier score is based at least in part on a … insertion location within the particular random cut tree identified for the particular observation record, and wherein the outlier score is computed without modifying the particular … tree; (Gupta ¶ 0047 teaches the claimed particular tree associated with observation records: outlier detection data structures, such as the trees of FIGS. 5A and 5B are used to detect outlier data points within the streaming window over selected dimensions [relevant to particular observation records] in that just the data structures corresponding to the selected dimensions are used, and not data structures corresponding to any other dimensions; see Gupta FIGs. 6, ¶ 0050-0052: after a new data point has been added to the streaming window and the outlier data structures have been updated; It is determined whether the new data point is an outlier data point ... by performing parts 114, 116, and 118 of the method 100 of FIG. 1; see this leading to Gupta ¶ 0045 teaching an interpreted score computation [used to determine an outlier status]: The logical AND operation of these two sets of neighbor data points in part 116 yields the empty set, or NULL; it is concluded that data point P3 is an outlier for this query; see claim 10 regarding insertion: adding the given new data point to each node of each tree that encompasses the value of the given new data point) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the data input and management based on rules in tree data structures as in Miranda with the data input and outlier detection based on calculations performed based on tree data structures as shown in Gupta.
In addition, both of the references (Miranda and Gupta) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as importing data and performing data analysis.
Motivation to do so would be to improve the functioning of the prior creation of a search tree and the processing of incoming data packets and respective field values of Miranda with the functioning in Gupta of using improved data structures for analyzing streaming data.
Miranda in view of Gupta does not expressly disclose storing an outlier score.
Miranda in view of Gupta further does not expressly disclose: 
…one or more iterations of: selecting a particular attribute … to define a split of the particular sample of the data records, based at least in part on a size of a range of values of the particular attribute over the particular sample of the observation records of the observation records being larger than a size of a range of values of one or more other attributes of the plurality of attributes over the particular sample of the observation records; and
However, McCarthy teaches:
…one or more iterations of: selecting a particular attribute … to define a split of the particular sample of the data records, based at least in part on a size of a range of values of the particular attribute over the particular sample of the observation records of the observation records being larger than a size of a range of values of one or more other attributes of the plurality of attributes over the particular sample of the observation records; and (McCarthy ¶ 0032: When evaluating the four traces, the electronic instrument again looks first for differences in format; Trace #3 is also placed in a separate window since the x-axis frequency range for Trace #3 different than all of the other traces; see claims 1-2 teaching the claimed size of a range of values: (a) weighting each trace based on a plurality of attributes of the trace; wherein in step (a) the plurality of attributes include at least one of the following: data format; axis value range; ¶ 0037 teach dividing traces into groups based on weighted attributes as relevant to the claimed splitting a particular sample of data records: Greater weight is associated with attributes that are more important than others in deciding how to divide the traces into groups. The attributes weighted and the amount of weighting varies dependent upon application) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the data trace grouping and splitting in McCarthy with the division criteria of Miranda as modified.
In addition, both of the references (Miranda as modified and McCarthy) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing data analysis and splitting.
Motivation to do so would be to improve the functioning of the division criteria of Miranda as modified with the various splitting and grouping criteria of McCarthy to allow rapid switches between configurations. Motivation to do so would also be to implement data sorting based on criteria optimized for users as seen in McCarthy (¶ 0036).
Miranda in view of Gupta and McCarthy does not expressly disclose storing an outlier score.
Dirac teaches storing an outlier score through the following.
storing an outlier score computed for the particular data record… with respect to the particular random cut tree, and (Dirac ¶ 0211: Based on an analysis of the observation records 3304 of a subset or all of the training set, one or more decision trees 3320 may be constructed; ¶ 0187: the quality of the data may be improved by, for example, identifying observation records whose variable values appear to be invalid or outliers)
Dirac also teaches:
and wherein the outlier score is computed without modifying the particular random cut tree. (Dirac ¶ 0187: In another approach, the quality of the data may be improved by, for example, identifying observation records whose variable values appear to be invalid or outliers, and deleting such observation records from the data set [this means the default embodiment is observation records whose variable values appear to be outliers and not deleting such observation records as this is an alternate embodiment])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the data sets being input for machine learning and duplication detection of Dirac with the rules being input for assignment and node range detection as in Miranda as modified.
In addition, both of the references (Miranda as modified and Dirac) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing data analysis.
Motivation to do so would be to improve the functioning of the input and analysis of rules and/or packets in Miranda as modified with the input and analysis of data with related client notifications as in Dirac. Motivation to do so would also be to enable a user to take full advantage of the large amounts of data potentially available to make improved business predictions and decisions as seen in Dirac (¶ 0003-0004). 


Regarding claim 17, Miranda teaches:
A non-transitory computer-accessible storage medium storing program instructions that when executed by one or more processors: (Miranda FIG. 2, ¶ 0023-0025 teaches a network infrastructure component including a communication module, a processing architecture, and memory; ¶ 0028: Memory 208 may be realized as RAM memory, ROM memory, EEPROM memory, flash memory, registers, a hard disk, a removable disk, or any other form of storage medium or memory technology known in the art)
generate one or more random cut trees corresponding to respective samples of a baseline set of data records of a data set … wherein generating a particular random cut tree corresponding to a particular sample of the data records comprises one or more iterations of: (Miranda FIG. 3, ¶ 0031-0033: the search tree generation process 300 begins by defining a set of rules (the ruleset) to be used for implementing the firewall and/or access control list (task 302). Depending on the embodiment, the set of rules may be stored and/or predefined (e.g., in memory 208), or the set of rules may be manually and/or dynamically defined; FIG. 4 depicts an exemplary ruleset 400 suitable for use with the search tree generation process 300 of FIG. 3; see also ¶ 0041 teaching iterations through: the loop defined by tasks 308, 310, 312, 314, 316, and 318 repeats for each child node created by the search tree generation process 300)
select a particular attribute from among the plurality of attributes of the data records… (Miranda FIG. 3, ¶ 0034: field bounds should be understood as referring to a value or range of values for each respective field defined by the set of rules (or ruleset). The field bounds are used identify whether a received packet corresponds to a particular node, that is, if the values for the fields of the received packet are within the field bounds for a node, the node is identified as the appropriate node that corresponds to the values for the fields of the received packet [see that Miranda FIG. 4 contains different fields for possible incoming packets but that the search tree 500 of FIG. 5 is going to be split over FIELD 1 instead of the other fields])
split at least a portion of the particular sample of the data records into two different groups of data records based on a split value selected for the particular attribute; (Miranda FIG. 3, ¶ 0038-0039; see then FIGs. 4-5: once a division criterion is determined, the search tree generation process 300 divides or splits the first node into a plurality of child nodes by assigning field bounds to each child node based on the node bounds (task 316); once the field(s) to be split along is identified, the range of values for that field of the node bounds is split into as many ranges as the identified number of child nodes to be created)
obtain a particular record of the data set, wherein the particular data record is not included in the baseline set of the data records, and …an outlier score computed for the particular observation record based at least in part on a potential insertion location … identified for the particular data record. (Miranda FIG. 6, ¶ 0044-0049: the rule lookup process 600 begins by receiving a packet or another encapsulated and/or formatted data unit and determining the values for one or more fields of the packet (tasks 602, 604); the rule lookup process 600 continues by identifying the field(s) along which the current node has been split and/or divided (tasks 608, 610); For example, the rule lookup process 600 may compare the value of Field 1 in the received packet to the values for Field 1 from the child field bounds for the child nodes 504, 506; If the value of the identified field(s) for the received packet is within the child field bounds one of the child nodes, the rule lookup process 600 may identify that child node and establish the identified child node as the current node (tasks 612, 616) [Miranda teaches an incoming packet and applying its determined field value [ele. 604] against the nodes of the search tree 500 of FIG. 5])
Miranda does not expressly disclose the bolded limitations below:
…respective samples of a baseline set of data records of the stream,
store an outlier score computed for the particular data record, wherein the computation of the outlier score is based at least in part on a potential insertion location within the particular random cut tree identified for the particular data record.
Miranda does not expressly disclose:
…one or more iterations of: select a particular attribute … to define a split of the particular sample of the data records, based at least in part on a size of a range of values of the particular attribute over the particular sample of the observation records being larger than a size of a range of values of one or more other attributes of the plurality of attributes over the particular sample of the observation records; and
However, Gupta teaches:
…respective samples of a baseline set of data records of the stream, (Gupta FIG. 1, ¶ 0017 teach streaming windows of data points: New data points are added to a streaming window of data points and expiring data points are removed from the streaming window of data points over time (102); ¶ 0024 also teach data points within streaming windows: each time a given new data point is added to the streaming window, or a given existing data point (i.e., an expiring data point) is removed from the streaming window)
…an outlier score computed for the particular data record, wherein the computation of the outlier score is based at least in part on a … insertion location within the particular random cut tree identified for the particular data record. (Gupta ¶ 0047 teaches the claimed particular tree associated with observation records: outlier detection data structures, such as the trees of FIGS. 5A and 5B are used to detect outlier data points within the streaming window over selected dimensions [relevant to particular observation records] in that just the data structures corresponding to the selected dimensions are used, and not data structures corresponding to any other dimensions; see Gupta FIGs. 6, ¶ 0050-0052: after a new data point has been added to the streaming window and the outlier data structures have been updated; It is determined whether the new data point is an outlier data point ... by performing parts 114, 116, and 118 of the method 100 of FIG. 1; see this leading to Gupta ¶ 0045 teaching an interpreted score computation [used to determine an outlier status]: The logical AND operation of these two sets of neighbor data points in part 116 yields the empty set, or NULL; it is concluded that data point P3 is an outlier for this query; see claim 10 regarding insertion: adding the given new data point to each node of each tree that encompasses the value of the given new data point) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the data input and management based on rules in tree data structures as in Miranda with the data input and outlier detection based on calculations performed based on tree data structures as shown in Gupta.
In addition, both of the references (Miranda and Gupta) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as importing data and performing data analysis.
Motivation to do so would be to improve the functioning of the prior creation of a search tree and the processing of incoming data packets and respective field values of Miranda with the functioning in Gupta of using improved data structures for analyzing streaming data.
Miranda in view of Gupta does not expressly disclose:
…one or more iterations of: selecting a particular attribute … to define a split of the particular sample of the data records, based at least in part on a size of a range of values of the particular attribute over the particular sample of the observation records of the observation records being larger than a size of a range of values of one or more other attributes of the plurality of attributes over the particular sample of the observation records; and
Miranda in view of Gupta does not expressly disclose storing an outlier score.
However, McCarthy teaches:
…one or more iterations of: selecting a particular attribute … to define a split of the particular sample of the data records, based at least in part on a size of a range of values of the particular attribute over the particular sample of the observation records of the observation records being larger than a size of a range of values of one or more other attributes of the plurality of attributes over the particular sample of the observation records; and (McCarthy ¶ 0032: When evaluating the four traces, the electronic instrument again looks first for differences in format; Trace #3 is also placed in a separate window since the x-axis frequency range for Trace #3 different than all of the other traces; see claims 1-2 teaching the claimed size of a range of values: (a) weighting each trace based on a plurality of attributes of the trace; wherein in step (a) the plurality of attributes include at least one of the following: data format; axis value range; ¶ 0037 teach dividing traces into groups based on weighted attributes as relevant to the claimed splitting a particular sample of data records: Greater weight is associated with attributes that are more important than others in deciding how to divide the traces into groups. The attributes weighted and the amount of weighting varies dependent upon application) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the data trace grouping and splitting in McCarthy with the division criteria of Miranda as modified.
In addition, both of the references (Miranda as modified and McCarthy) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing data analysis and splitting.
Motivation to do so would be to improve the functioning of the division criteria of Miranda as modified with the various splitting and grouping criteria of McCarthy to allow rapid switches between configurations. Motivation to do so would also be to implement data sorting based on criteria optimized for users as seen in McCarthy (¶ 0036).

Miranda in view of Gupta and McCarthy does not expressly disclose storing an outlier score.
Dirac teaches storing an outlier score through the following.
store an outlier score computed for the particular data record… (Dirac ¶ 0211: Based on an analysis of the observation records 3304 of a subset or all of the training set, one or more decision trees 3320 may be constructed; ¶ 0187: the quality of the data may be improved by, for example, identifying observation records whose variable values appear to be invalid or outliers)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the data sets being input for machine learning and duplication detection of Dirac with the rules being input for assignment and node range detection as in Miranda as modified.
In addition, both of the references (Miranda as modified and Dirac) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing data analysis.
Motivation to do so would be to improve the functioning of the input and analysis of rules and/or packets in Miranda as modified with the input and analysis of data with related client notifications as in Dirac. Motivation to do so would also be to enable a user to take full advantage of the large amounts of data potentially available to make improved business predictions and decisions as seen in Dirac (¶ 0003-0004). 



Regarding claim 8, Miranda in view of Gupta and McCarthy and Dirac teaches all the features with respect to claim 6 above including:
in response to obtaining a second data record which is not included in the baseline set, (Dirac ¶ 0345: One of the primary goals of using test data sets subsequent to training a model is to determine how well the trained model is able to generalize beyond the training data: that is, how accurately the trained model can predict output variable values for "new" observations that were not included in the training data set)
computing a second outlier score corresponding to the second data record based at least in part on a potential insertion location identified for the second data record with respect to the particular random cut tree; and (Dirac ¶ 0211: Based on an analysis of the observation records 3304 of a subset or all of the training set, one or more decision trees 3320 may be constructed; ¶ 0187: the quality of the data may be improved by, for example, identifying observation records whose variable values appear to be invalid or outliers)
in accordance with a sample update algorithm, inserting the second data record into the particular random cut tree, and deleting a selected data record from the particular random cut tree. (Dirac FIG. 38, ¶ 0224: respective training samples 3805A, 3805B and 3805C may be obtained from a larger training set 3802... and each such sample may be used to create a respective decision tree using the depth-first approach; FIG. 33, ¶ 0211-0216: Based on an analysis of the observation records 3304 of a subset or all of the training set, one or more decision trees 3320 may be constructed; size and shape of a decision tree 3320 that is generated may depend on various factors such as the number of independent variables that are found to be significant for predictions, the order in which the tree-generation algorithm analyzes the observation records of the training set, and so on; As each node of tree 3433 is created, the training set (e.g., the observation records themselves, or pointers to the observation records) may be sorted or rearranged in memory in accordance with the predicate evaluated for that node; see deletion discussed in FIG. 43, ¶ 0220)

Regarding claim 16, Miranda in view of Gupta and McCarthy and Dirac teaches all the features with respect to claim 6 above including:
wherein at least one computing device of the one or more computing devices comprises a subcomponent of a monitoring tool associated with one or more of: (a) an e-commerce web site or (b) a provider network. (Dirac ¶ 0085: the MLS may be implemented at a provider network that comprises numerous data centers with hundreds of thousands of computing and storage devices distributed around the world; ¶ 0114: an MLS job monitoring web page may be implemented, enabling clients to view the progress of their requests)

Claims 9-10, 12-13, 15, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Miranda in view of Gupta and McCarthy and Dirac in further view of Wu et al., U.S. Patent Application Publication No. 2015/0261886 (hereinafter Wu).

Regarding claim 9, Miranda in view of Gupta and McCarthy and Dirac teaches all the features with respect to claim 8 above but does not expressly disclose:
wherein the sample update algorithm comprises one or more of: (a) a random sample update algorithm, or (b) a weighted sample update algorithm.
However, Wu teaches:
wherein the sample update algorithm comprises one or more of: (a) a random sample update algorithm, or (b) a weighted sample update algorithm. (Wu ¶ 0029: the method assigns a random weight r.epsilon.(0,1) to each edge in G and adds only the edges with r.ltoreq.p to H, where p is referred to as the sampling threshold. The sampled edges can expand a cluster (increase the size) as long as it is smaller than a given upper bound B; otherwise the edges are discarded) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the rules being input for assignment and node range detection as in Miranda with the cluster representation of streaming data for more efficient analysis and for cluster adjusting based on sampling thresholds as seen in Wu.
In addition, both of the references (Miranda and Wu) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing data analysis.
Motivation to do so would be to improve the functioning of the input and analysis of rules and/or packets in Miranda with the clustering of streaming data in Wu. Motivation to do so would also be to more efficiently analyze streaming graphs as seen in Wu (¶ 0007).

Regarding claim 10, Miranda in view of Gupta and McCarthy and Dirac teaches all the features with respect to claim 6 above but does not expressly disclose:
assigning, to a second data record, a second outlier score based at least in part on a determination that the potential insertion location for the second data record within the particular random cut tree is at a depth greater than a threshold, without traversing the particular random cut tree to a depth greater than the threshold.
However, Wu teaches:
assigning, to a second data record, a second outlier score based at least in part on a determination that the potential insertion location for the second data record within the particular random cut tree is at a depth greater than a threshold, without traversing the particular random cut tree to a depth greater than the threshold. (Wu FIG. 9, ¶ 0061: assigning a random number r to the edge (S902) and computing a sampling threshold p based on the current clusters. The assignment of the random number may occur after or at the same time the sampling threshold p is computed; If it is determined that the random number r is less than the sampling threshold p, the new edge is added to the graph (S905), otherwise the new edge is discarded (S906) [Wu FIG. 9 also shows looping back to S901 in the event of a new edge, which would correspond to a second data record, and the assigned number/computed sampling threshold would correspond to a second outlier score]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the rules being input for assignment and node range detection as in Miranda with the cluster representation of streaming data for more efficient analysis and for cluster adjusting based on sampling thresholds as seen in Wu.
In addition, both of the references (Miranda and Wu) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing data analysis.
Motivation to do so would be to improve the functioning of the input and analysis of rules and/or packets in Miranda with the clustering of streaming data in Wu. Motivation to do so would also be to more efficiently analyze streaming graphs as seen in Wu (¶ 0007).

Regarding claim 12, Miranda in view of Gupta and McCarthy and Dirac teaches all the features with respect to claim 6 above but does not expressly disclose:
determining, based at least in part on a knowledge base entry, one or more of:
(a) a size of the baseline set,  (b) a size of the particular sample, (c) a number of random cut trees to be generated, (d) a distance parameter to be used to assign the outlier score, (e) a sparsity parameter to be used to assign the outlier score, (f) a weight to be assigned to the particular attribute relative to other attributes, wherein the outlier score is based at least in part on the weight, (g) a temporal replacement parameter to be used to update the particular random cut tree, or (h) a notification threshold with respect to outlier score, wherein the notification threshold is used to determine whether a notification regarding the outlier score is to be provided to one or more destinations.
However, Wu teaches:
determining, based at least in part on a knowledge base entry, one or more of:
(a) a size of the baseline set,  (b) a size of the particular sample, (c) a number of random cut trees to be generated, (d) a distance parameter to be used to assign the outlier score, (e) a sparsity parameter to be used to assign the outlier score, (f) a weight to be assigned to the particular attribute relative to other attributes, wherein the outlier score is based at least in part on the weight, (g) a temporal replacement parameter to be used to update the particular random cut tree, or (h) a notification threshold with respect to outlier score, wherein the notification threshold is used to determine whether a notification regarding the outlier score is to be provided to one or more destinations. (Wu ¶ 0027: B is a constant value defining the size of the maximum allowed cluster [and here as predetermined aligns with a “knowledge base entry”]. A real graph can have a giant natural cluster beyond the system capacity. Therefore, in at least one embodiment of the invention, such giant clusters are decomposed into a set of smaller cluster, each with size B (or a maximum cluster size). The size B may be application-specific (e.g., vary based on the application), and may vary based on the memory capacity of the system [relevant to the alternative embodiment of only (b)]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the rules being input for assignment and node range detection as in Miranda with the cluster representation of streaming data for more efficient analysis and for cluster adjusting based on sampling thresholds as seen in Wu.
In addition, both of the references (Miranda and Wu) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing data analysis.
Motivation to do so would be to improve the functioning of the input and analysis of rules and/or packets in Miranda with the clustering of streaming data in Wu. Motivation to do so would also be to more efficiently analyze streaming graphs as seen in Wu (¶ 0007).

Regarding claim 13, Miranda in view of Gupta and McCarthy and Dirac teaches all the features with respect to claim 6 above but does not expressly disclose: 
receiving, from a client via a programmatic interface, an indication of one or more of:
(a) a size of the baseline set, (b) a size of the particular sample, (c) a number of random cut trees to be generated, (d) a distance parameter to be used to assign the outlier score, (e) a sparsity parameter to be used to assign the outlier score, (f) a weight to be assigned to the particular attribute relative to other attributes, wherein the outlier score is based at least in part on the weight, (g) a temporal replacement parameter to be used to update the particular random cut tree, or (h) a notification threshold with respect to outlier score, wherein the notification threshold is used to determine whether a notification regarding the outlier score is to be provided to one or more destinations.
However, Wu teaches:
receiving, from a client via a programmatic interface, an indication of one or more of:
(a) a size of the baseline set, (b) a size of the particular sample, (c) a number of random cut trees to be generated, (d) a distance parameter to be used to assign the outlier score, (e) a sparsity parameter to be used to assign the outlier score, (f) a weight to be assigned to the particular attribute relative to other attributes, wherein the outlier score is based at least in part on the weight, (g) a temporal replacement parameter to be used to update the particular random cut tree, or (h) a notification threshold with respect to outlier score, wherein the notification threshold is used to determine whether a notification regarding the outlier score is to be provided to one or more destinations. (Wu ¶ 0025: A user defined upper bound B is given, so that a cluster larger than the bound needs to be decomposed into a set of smaller clusters. It identifies a set of clusters with relatively dense intra-cluster connections and sparse inter-cluster connections from time evolving graphs by sampling a stream of graph updates using an adaptive sampling threshold [relevant to the alternative embodiment of only (b)]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the rules being input for assignment and node range detection as in Miranda with the cluster representation of streaming data for more efficient analysis and for cluster adjusting based on sampling thresholds as seen in Wu.
In addition, both of the references (Miranda and Wu) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing data analysis.
Motivation to do so would be to improve the functioning of the input and analysis of rules and/or packets in Miranda with the clustering of streaming data in Wu. Motivation to do so would also be to more efficiently analyze streaming graphs as seen in Wu (¶ 0007).

Regarding claim 15, Miranda in view of Gupta and McCarthy and Dirac teaches all the features with respect to claim 6 above but does not expressly disclose: 
in response to determining that the outlier score meets a threshold criterion, providing a notification indicative of the outlier score to a client via a programmatic interface.
However, Wu teaches:
in response to determining that the outlier score meets a threshold criterion, providing a notification indicative of the outlier score to a client via a programmatic interface. (Wu FIG. 9, ¶ 0061: assigning a random number r to the edge (S902) and computing a sampling threshold p based on the current clusters. The assignment of the random number may occur after or at the same time the sampling threshold p is computed; If it is determined that the random number r is less than the sampling threshold p, the new edge is added to the graph (S905), otherwise the new edge is discarded (S906) [either one of r being less than p or r being greater than p can fulfill the "result reporting criterion" as if the edge is added, the number assigned to the edge was low [which can be the desired criterion] but if the edge is not added, the number assigned was high [which can also be the desired criterion]] [resulting  graph would be provided to client as evidenced by ¶ 0023: Clustering streaming graph events can also be used to provide real-time clustering of TWEETS based on mention/retweet relationships or memes. By clustering streaming tweets, in addition to viewing the content of a TWEET, a receiver of the TWEET can also view all the users who have mentioned/retweeted the TWEET]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the rules being input for assignment and node range detection as in Miranda with the cluster representation of streaming data for more efficient analysis and for cluster adjusting based on sampling thresholds as seen in Wu.
In addition, both of the references (Miranda and Wu) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing data analysis.
Motivation to do so would be to improve the functioning of the input and analysis of rules and/or packets in Miranda with the clustering of streaming data in Wu. Motivation to do so would also be to more efficiently analyze streaming graphs as seen in Wu (¶ 0007).

Regarding claim 18, Miranda in view of Gupta and McCarthy and Dirac teaches all the features with respect to claim 17 above but does not expressly disclose: 
compute the outlier score based at least in part on a number of nodes between the potential insertion location and a root node of the particular random cut tree.
However, Wu teaches:
compute the outlier score based at least in part on a number of nodes between the potential insertion location and a root node of the particular random cut tree. (Wu ¶ 0034, FIG. 1: the edge sampler and allocator 102 takes into account feedback from the partition manager 103, the cluster manager 104, and the spanning tree manager 105, to understand the current status of the clusters; the feedback information is the number of current clusters and the number of nodes in each cluster. The feedback information is used by the edge sampler and allocator 102 for updating the sampling threshold [used in FIG. 9, ¶ 0061 with computations of an outlier score]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the rules being input for assignment and node range detection as in Miranda with the cluster representation of streaming data for more efficient analysis and for cluster adjusting based on sampling thresholds as seen in Wu.
In addition, both of the references (Miranda and Wu) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing data analysis.
Motivation to do so would be to improve the functioning of the input and analysis of rules and/or packets in Miranda with the clustering of streaming data in Wu. Motivation to do so would also be to more efficiently analyze streaming graphs as seen in Wu (¶ 0007).

Regarding claim 19, Miranda in view of Gupta and McCarthy and Dirac teaches all the features with respect to claim 6 above but does not expressly disclose: 
wherein the one or more random cut trees include a second random cut tree,
wherein the instructions when executed on the one or more processors:
in response to obtaining a second data record which is not included in the baseline set,
in accordance with a probabilistic sample update algorithm,
insert a node corresponding to the second data record into the particular random cut tree,
delete a node corresponding to a third data record from the particular random cut tree; and
determine that a node representing the second data record is not to be inserted in the second random cut tree.
However, Wu teaches:
wherein the one or more random cut trees include a second random cut tree, (Wu Fig. 5, ¶ 0056: deleting an edge; the procedure figures out if the edge e to delete is in the spanning tree of the partition. If so, the procedure needs to re-build the spanning tree, since the deletion of such an edge e can possibly split the partition into two connected components; FIG. 7 ¶ 0058: Due to such deletion, the partition C can be split into two partitions C.sub.u and C.sub.v. Therefore, spanning trees for C.sub.u and C.sub.v are rebuilt by designating u and v as the root nodes for the two partitions, respectively)
wherein the instructions when executed on the one or more processors: in response to obtaining a second data record which is not included in the baseline set, (Wu FIG. 9, ¶ 0061: determining whether a new incoming edge has been received (S901))
in accordance with a probabilistic sample update algorithm, insert a node corresponding to the second data record into the particular random cut tree, (Wu FIG. 9, ¶ 0061: assigning a random number r to the edge (S902) and computing a sampling threshold p based on the current clusters. The assignment of the random number may occur after or at the same time the sampling threshold p is computed; If it is determined that the random number r is less than the sampling threshold p, the new edge is added to the graph (S905))
delete a node corresponding to a third data record from the particular random cut tree; and (Wu FIG. 9, ¶ 0061: assigning a random number r to the edge (S902) and computing a sampling threshold p based on the current clusters. The assignment of the random number may occur after or at the same time the sampling threshold p is computed; If it is determined that the random number r is less than the sampling threshold p...otherwise the new edge is discarded (S906) )
determine that a node representing the second data record is not to be inserted in the second random cut tree. (Wu FIG. 9, ¶ 0061: assigning a random number r to the edge (S902) and computing a sampling threshold p based on the current clusters. The assignment of the random number may occur after or at the same time the sampling threshold p is computed; If it is determined that the random number r is less than the sampling threshold p, the new edge is added to the graph (S905), otherwise the new edge is discarded (S906) [Wu shows in FIG. 9 and ¶ 0061 dividing clusters of users accordingly, providing an example regarding tweets about cooking and tweets about sports; an edge entering the cluster of sports would likely not be part of the cluster of cooking]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the rules being input for assignment and node range detection as in Miranda with the cluster representation of streaming data for more efficient analysis and for cluster adjusting based on sampling thresholds as seen in Wu.
In addition, both of the references (Miranda and Wu) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing data analysis.
Motivation to do so would be to improve the functioning of the input and analysis of rules and/or packets in Miranda with the clustering of streaming data in Wu. Motivation to do so would also be to more efficiently analyze streaming graphs as seen in Wu (¶ 0007).

Regarding claim 20, Miranda in view of Gupta and McCarthy and Dirac teaches all the features with respect to claim 6 above but does not expressly disclose: 
select the third data record for deletion from the particular random cut tree based at least in part on one or more of:
(a) a time period that has elapsed since the node corresponding to the third data record was added to the particular random cut tree or 
(b) a number of nodes which have been added to the particular random cut tree after the node corresponding to the third data record was added to the particular random cut tree.
However, Wu teaches:
select the third data record for deletion from the particular random cut tree based at least in part on one or more of: (a) a time period that has elapsed since the node corresponding to the third data record was added to the particular random cut tree or (Wu ¶ 0035: sliding window 101 defines the scope of the streaming data to be processed, which can be time-based or count based. A time-based sliding window maintains a dynamic graph over a time period, such as an hour or a day, depending on specific applications)
(b) a number of nodes which have been added to the particular random cut tree after the node corresponding to the third data record was added to the particular random cut tree. (Wu ¶ 0034, FIG. 1: the edge sampler and allocator 102 takes into account feedback from the partition manager 103, the cluster manager 104, and the spanning tree manager 105, to understand the current status of the clusters; the feedback information is the number of current clusters and the number of nodes in each cluster. The feedback information is used by the edge sampler and allocator 102 for updating the sampling threshold [used in FIG. 9, ¶ 0061 with computations of an outlier score]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the rules being input for assignment and node range detection as in Miranda with the cluster representation of streaming data for more efficient analysis and for cluster adjusting based on sampling thresholds as seen in Wu.
In addition, both of the references (Miranda and Wu) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing data analysis.
Motivation to do so would be to improve the functioning of the input and analysis of rules and/or packets in Miranda with the clustering of streaming data in Wu. Motivation to do so would also be to more efficiently analyze streaming graphs as seen in Wu (¶ 0007).

Regarding claim 21, Miranda in view of Gupta and McCarthy and Dirac teaches all the features with respect to claim 6 above but does not expressly disclose: 
store, in a knowledge base, based at least in part on input received via a programmatic interface from a client, an entry indicative of an evaluation of the outlier score by the client; and
examine the entry to identify values of one or more parameters to be used to determine respective outlier scores of one or more additional data records.
However, Wu teaches:
store, in a knowledge base, based at least in part on input received via a programmatic interface from a client, an entry indicative of an evaluation of the outlier score by the client; and (Wu ¶ 0025: A user defined upper bound B is given, so that a cluster larger than the bound needs to be decomposed into a set of smaller clusters. It identifies a set of clusters with relatively dense intra-cluster connections and sparse inter-cluster connections from time evolving graphs by sampling a stream of graph updates using an adaptive sampling threshold)
examine the entry to identify values of one or more parameters to be used to determine respective outlier scores of one or more additional data records. (Wu ¶ 0026: an adaptive approach for clustering streaming graphs. The embodiments may involve one or more of techniques such as a) an adaptive technique for streaming graph clustering, where the sampling threshold is adjusted automatically and adaptively to the input graph updates; b) a re-sampling technique for revising the accepted edges in the sampled graph; and c) a confidence accumulation method to robustly determine if two clusters should be merged [determining whether clusters should be merged or remain separate involves the upper bound B of the previous paragraph] [this determination of clusters is a vital part of detecting outliers as they are a representation of streaming data (see Wu ¶ 0005-0006)]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the rules being input for assignment and node range detection as in Miranda with the cluster representation of streaming data for more efficient analysis and for cluster adjusting based on sampling thresholds as seen in Wu.
In addition, both of the references (Miranda and Wu) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing data analysis.
Motivation to do so would be to improve the functioning of the input and analysis of rules and/or packets in Miranda with the clustering of streaming data in Wu. Motivation to do so would also be to more efficiently analyze streaming graphs as seen in Wu (¶ 0007).

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Miranda in view of Gupta and McCarthy and Dirac in further view of Bala, U.S. Patent Application Publication No. 2014/0143186 (hereinafter Bala).
.
Regarding claim 7, Miranda in view of Gupta and McCarthy and Dirac teaches all the features with respect to claim 6 above but does not expressly disclose the limitations of claim 7; however, Bala teaches:
compute the outlier score based at least in part on one or more of: (a) a sparsity metric corresponding to the potential insertion location, (b) respective distance metrics computed with respect to the potential insertion location and one or more other nodes of the particular random cut tree, or (c) a displacement metric corresponding to the potential insertion location. (Bala ¶ 0033-0036: The algorithm also assumes that the data space is uniformly populated with another type of data examples, called non-existing records (negative data points). The negative points are additionally assigned a different class annotation (i.e., class: "non-cluster"). This two-class scenario redefines the clustering task to be the supervised learning task of partitioning the data space into data dense regions ("clusters") and empty (sparse) regions ("non-clusters"); algorithm of generating synthetic data examples performs the following calculations to estimate the number of synthetic data examples needed for each new cluster; symbolic attribute can be randomly assigned, or it can be staged to generate successively smaller cluster spaces [relevant to the alternative embodiment of solely (a)]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the rules being input for assignment and node range detection as in Miranda with the clustering for data analysis and trend/outlier detection of Bala.
In addition, both of the references (Miranda and Bala) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing data analysis.
Motivation to do so would be to improve the functioning of the split search tree nodes of Miranda with the functioning in Bala to iteratively discard clusters with inadequately even distributions of data and to merge substantially similar clusters. Motivation to do so would also be to fortify the teachings of Wu regarding identifying outlier data within a data set (Bala ¶ 0002) as well as to more efficiently identify clusters from a large, multivariate data set (Bala ¶ 0009).

Regarding claim 11, Miranda in view of Gupta and McCarthy and Dirac teaches all the features with respect to claim 6 above including:
determining that outlier detection is to be performed on data records of a … stream, (Gupta FIG. 1, ¶ 0017: a method 100 for outlier data point detection; New data points are added to a streaming window of data points and expiring data points are removed from the streaming window of data points over time (102); ¶ 0024: each time a given new data point is added to the streaming window, or a given existing data point (i.e., an expiring data point) is removed from the streaming window, one or more outlier detection data structures corresponding to the dimensions for which the data points have values are updated (104))
Miranda in view of Gupta and McCarthy and Dirac does not expressly disclose the remaining limitations of claim 11; however, Bala teaches:
…data records of a second stream, wherein individual ones of the data records of the second stream comprise values of a second plurality of attributes; (Bala ¶ 0025-0028: data is represented as a set of examples (data points); Examples are usually described in an attribute-based representation as an n-tuple of attributes values, where n is a number of attributes [values/attributes])
pre-processing, prior to generating one or more random cut trees corresponding to a second baseline set of data records of the second stream, at least a subset of the second baseline set, wherein said pre-processing comprises one or more of: (Bala ¶ 0008 discusses improved methods of unsupervised clustering that allow clusters to be efficiently determined that overcomes the prohibitive cost of preparing [preprocessing] and performing such analyses)
(a) normalizing raw values of one or more attributes of the second plurality of attributes, (b) generating a derived record by aggregating contents of a plurality of data records of the second baseline set, (c) generating multi-dimensional data from a single attribute using a shingling technique with a selected sliding window size, or (d) applying a transformation function to a value of a particular non-numeric attribute of the second plurality of attributes to obtain a derived numeric value. (Bala ¶ 0045-0047: Most supervised learning techniques generate models by detecting and describing similarities among positive examples and dissimilarities between positive and negative examples. Constructing such models from training examples involves the transformation of training examples using a set of refinement operators; A refinement operator is either a specialization or a generalization operator. When applied to hypothesis or a training example [non-numeric value], a generalization/specialization operator transforms it into a more general/special hypothesis; The supervised learning algorithm described herein uses an F-measure [F-measure is a numeric value] as a search heuristic preference criterion [relevant to the alternative embodiment of only (d)]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the rules being input for assignment and node range detection as in Miranda with the clustering for data analysis and trend/outlier detection of Bala.
In addition, both of the references (Miranda and Bala) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing data analysis.
Motivation to do so would be to improve the functioning of the split search tree nodes of Miranda with the functioning in Bala to iteratively discard clusters with inadequately even distributions of data and to merge substantially similar clusters. Motivation to do so would also be to fortify the teachings of Wu regarding identifying outlier data within a data set (Bala ¶ 0002) as well as to more efficiently identify clusters from a large, multivariate data set (Bala ¶ 0009).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Miranda in view of Gupta and McCarthy and Dirac in in further view of Masud et al., U.S. Patent Application Publication No. 2012/0054184 (hereinafter Masud).

Regarding claim 14, Miranda in view of Gupta and McCarthy and Dirac teaches all the features with respect to claim 6 above including but does not expressly disclose:
wherein the one or more computing devices include a plurality of execution platforms of a machine learning service implementing batch mode operations and real-time streaming operations, further comprising performing, by the one or more computing devices:
storing at least a subset of the data records of the stream at a persistent repository;
providing respective outlier scores of one or more data records of the stream to a client prior to receiving at least one data record of the stream;
closing the stream to disable receipt of additional data records after the respective outlier scores have been provided, and
performing a batch-mode outlier detection operation on the subset of data records, wherein the batch-mode outlier detection operation comprises updating at least one random cut tree after the respective outlier scores have been provided to the client.
However, Masud teaches:
wherein the one or more computing devices include a plurality of execution platforms of a machine learning service implementing batch mode operations and real-time streaming operations, further comprising performing, by the one or more computing devices: (Masud ABST: a system or method for detecting a novel class includes receiving a data stream [real-time streaming] comprising a plurality of data points, and identifying a set of filtered outliers, in the plurality of data points, that are outside of a decision boundary; ¶ 0119: a new model may be trained in each batch anyway, (i.e., whether a novel class appears or not), therefore, there may not be an increase in run-time overhead)
storing at least a subset of the data records of the stream at a persistent repository; (Masud FIGs. 2A-2B, ¶ 0060-0062:  pictorial representation of existing class clusters 202, 204, 206 that have been built from training data; the novel class determination engine 108 in FIG. 1 identifies any F-outliers from the data stream. In this example, data points 208 may be considered F-outliers as they fall outside of the predetermined decision boundary)	
providing respective outlier scores of one or more data records of the stream to a client prior to receiving at least one data record of the stream; (Masud FIGs. 2A-2B, ¶ 0060-0062: q-NSC value of an F-outlier may be computed separately for each classification model. A novel class is declared if there are at least q' (>q) F-outliers having a positive q-NSC for all the classification models)
closing the stream to disable receipt of additional data records after the respective outlier scores have been provided, and (Masud FIG. 3, ¶ 0064-0066 describe time constraints on the data stream)
performing a batch-mode outlier detection operation on the subset of data records, wherein the batch-mode outlier detection operation comprises updating at least one random cut tree after the respective outlier scores have been provided to the client. (Masud ¶ 0119: by removing classifiers that contain outdated class labels, if the outdated class re-appears, a new classification model will be included in the ensemble. This may make the ensemble more up-to-date with the current trend, of that class, since the class characteristics might have been modified due to concept-drift. Note that a new model may be trained in each batch anyway, (i.e., whether a novel class appears or not), therefore, there may not be an increase in run-time overhead; see also FIG. 5B)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the input and routing of packets based on rules in created search trees as in Miranda with the cluster classification of data stream filtering of Masud.
In addition, both of the references (Miranda and Masud) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as importing data and performing data analysis.
Motivation to do so would be to improve the functioning of the prior creation of a search tree and the processing of incoming data packets and respective field values of Miranda with the functioning in Masud the use of up-to-date classifiers on data streams (Masud ¶ 0116-0118). Motivation to do so would also be to provide improvements regarding mining ever-growing amounts of streaming data (Masud ¶ 0004).


Allowable Subject Matter
As previously stated above, Claims 1-5 are allowable.

Response to Arguments
Applicant’s arguments, see pp13-15, filed 09/24/2020, with respect to the rejection(s) of claim 1 under 35 U.S.C. 103, have been considered; however, claim 1 is considered allowable at this time. 

A portion of Applicant’s arguments, see pp13-14, filed 09/24/2020, with respect to the rejection(s) of claim(s) 1, 6, and 17 under 35 U.S.C. 103 have been fully considered and are persuasive in regards to claims 6 and 17.
Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made incorporating McCarthy in regards to at least the language reciting “based at least in part on a size of a range of values of the particular attribute over the particular sample of the observation records being larger than a size of a range of values of one or more other attributes of the plurality of attributes.”

A portion of Applicant’s arguments, see pp14-15, filed 09/24/2020, with respect to the rejection(s) of claim(s) 1, 6, and 17 under 35 U.S.C. 103 have been fully considered and are persuasive in regards to claims 6 and 17.
Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made incorporating Gupta as part of the 35 U.S.C. 103 rejection addressing the language involving “computing an outlier score.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                         April 10, 2021

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Miranda, U.S. Patent Application Publication No. 2010/0175124
        2 Gupta et al., U.S. Patent Application Publication No. 2011/0113009
        3 McCarthy et al., U.S. Patent Application Publication No. 2002/0154118
        4 Dirac et al., U.S. Patent Application Publication No. 2015/0379430